DETAILED ACTION
This is an Office action based on application number 15/733,618 filed 20 September 2020, which is a national stage entry of PCT/IB2019052705 filed 2 April 2019, which claims priority to US Provisional Application Number 62/652,567 4 April 2018. Claims 1-4, 6, 16-22, 24-29 are pending. Claims 18-22 and 24-29 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 5 July 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, the limitation “wherein an average channel volume of the irregular array of channels is less than approximately 1.0mm3/100mm2 of in-plane adhesive area” should be changed to “wherein the average channel volume of the irregular array of channels is less than approximately 1.0mm3/100mm2 of in-plane adhesive area” (emphasis added) because parent claim 1 already recites the claimed average channel volume.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites the limitation “wherein an average channel volume of the irregular array of channels is less than approximately 1.0mm3/100mm2 of in-plane adhesive area”. The limitation is broader in scope that parent claim 1, which recites “wherein the average channel volume is from 0.163 mm3 to less than 1.0mm3 per 100mm2 of in-plane adhesive area”; therefore, the claim does not further limit the subject matter of the claim from which it depends. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US Patent Application Publication No. US 2015/0298446 A1) (Mikami) in view of Baetzold et al. (US Patent Application Publication No US 2016/0244641 A1) (Baetzold).

Reference is made to Fig. 1 of Mikami, reproduced below:

    PNG
    media_image1.png
    423
    659
    media_image1.png
    Greyscale

	Regarding instant claim 1, Mikami discloses an adhesive-backed article having an adhesive with a microstructure surface bonded to a compliant film, wherein channels formed by the microstructure surface in the adhesive permit desirable properties of positionability and fluid egress to a periphery of the article without adversely affecting the surface appearance of the film after application onto a substrate (paragraph [0002]).
	FIG. 1 of Mikami illustrates the article <10> including a compliant film <12> having opposing surfaces (i.e., the claimed film layer having first and second major sides); a release liner <26>; and a pressure-sensitive adhesive <18> between the compliant film <12> and release liner <26>, wherein the pressure sensitive adhesive comprises channels <24> (paragraph [0042]).
	Said channels are considered to necessarily have a channel length and a channel volume.
	Mikami further discloses that the channels comprise a volume of at least 1x103 µm3 per any 500 µm diameter circular area in the adhesive (paragraph [0008]).
	A 500 µm diameter circular area of adhesive encompasses 1.96x105 µm2. 1x103 µm3/1.96x105 µm2 is approximately equivalent to 0.5 mm3/100 mm2 (1x103/1.96x105 x 100). Therefore Mikami necessarily disclose that the volume of channels per unit area of adhesive is at least 0.5 mm3/100 mm2, which includes the range of less than 1.0 mm3/100 mm2; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Mikami further discloses that the channels are created by embossing a plurality of structures into the adhesive, wherein the structures are present in a random array (paragraph [0057]) (i.e., forming an irregular array of channels).
	Mikami does not explicitly disclose that the irregular array of channels is formed from discrete channels arranged by a randomization algorithm. Mikami does not explicitly disclose that the channels are arranged such that neither of the first and second channel ends of at least one channel terminates at a first edge of the adhesive, and that the irregular array of channels does not form a continuous channel pattern extending from one side of the adhesive layer to the other.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein when a formable material, such as a pressure sensitive adhesive, is brought in contact with the textured surface of the web, the textured surface acts as a mold and the pressure-sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels arranged in irregular partners without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Generally, Baetzold teaches that any suitable combination of insert grooves can be used (paragraph [0049]). Baetzold teaches that the structure endowed by in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the channels comprise a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge. The same lines referenced as channels comprising a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge, also illustrate an array of channels individual channels having a length less than at least the length or width of the face. Furthermore, each channel in in FIG. 5G is construed to be non-continuous in the same way as required by the claim because a continuous channel, as described by Applicant’s original disclosure, provides a continuous path across the film with open ends at both edges of the material (see Specification at page 10, paragraph [0050]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to form non-continuous channels having ends that do not terminate at an edge of the adhesive layer arranged in a chaotic nature, such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Mikami. The motivation for doing so would have been that such channels are recognized for an ability to allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
As to the limitation “wherein the irregular array of channels is formed from discrete channels arranged by a randomization algorithm”, said limitation is a product-by-process limitation. It is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
In the instant case, the prior art combination meets the claimed structure comprising a random array of channel forming structures. While the prior art combination does not disclose that such an array is formed by a randomization algorithm, such a formation by a specific algorithm is a product-by-process limitation that does not clearly impart an unobvious difference between the claimed product and the prior art product.
Therefore, it would have been obvious to combine Baetzold with Mikami to obtain the invention as specified by the instant claim.

Regarding instant claim 2, FIG. 1 of Mikami illustrates that release liner <26> comprises protrusions <18> (i.e., the claimed ridges) that are used to form corresponding channels <24> (paragraph [0042]). As the channels are in the form of an irregular array, as cited above, the protrusions must also be in an irregular array on the release liner.

Regarding instant claim 3, Mikami further discloses that the compliant film is made of various plastic materials used conventionally by those skilled in the art, which include, for example, vinyl, polyvinyl chloride, plasticized polyvinyl chloride, polyurethane, polyethylene, polypropylene, fluororesin, or the like (paragraph [0044]).

Regarding instant claim 4, Mikami further discloses that the release liner <26> is releasably attached to the pressure sensitive adhesive <18> (paragraph [0042]), wherein the attachment necessarily involves a second surface of the adhesive in direct contact with the first major side of the release liner.

Regarding instant claim 6, reference to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	The same lines referenced as channels comprising a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge, also create the at least one dead end required by the claim.

Regarding instant claim 16, Mikami further discloses that the channels comprise a volume of at least 1x103 µm3 per any 500 µm diameter circular area in the adhesive (paragraph [0008]).
	A 500 µm diameter circular area of adhesive encompasses 1.96x105 µm2. 1x103 µm3/1.96x105 µm2 is approximately equivalent to 0.5 mm3/100 mm2 (1x103/1.96x105 x 100). Therefore Mikami necessarily disclose that the volume of channels per unit area of adhesive is at least 0.5 mm3/100 mm2, which includes the range of less than 1.0 mm3/100 mm2; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 17, Mikami discloses adhesive-backed article comprising an adhesive layer with an irregular array of channels, as cited above.
	Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one arranged to create at least one dead end per 100 mm2 of the adhesive.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein when a formable material, such as a pressure sensitive adhesive, is brought in contact with the textured surface of the web, the textured surface acts as a mold and the pressure-sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels arranged in irregular partners without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Baetzold teaches that the structure endowed by in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the array of channels comprises at least one channel end that terminates within the adhesive (i.e., dead end).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include channels having ends that terminate within the adhesive layer such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Mikami. The motivation for doing so would have been that such channels are allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the amount of dead ends per unit area of the adhesive, since the instant specification is silent to unexpected results, the specific amount of dead ends per unit is not considered to confer patentability to the claims. As the ability to egress air during application is a variable that can be modified, among others, by adjusting the amount arrangement of channels in the adhesive layer, which necessarily includes the amount of channel dead ends per unit area, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of channel dead ends per unit area in the prior art combination to obtain the desired air egress during application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Therefore, Applicant’s arguments, which contend that the prior art combination does not disclose the claimed limitations, are moot in light of the amended grounds of rejection. Applicant’s arguments regarding the Baetzold reference, however, are unpersuasive.
	Applicant contends the reliance on the Baetzold reference. Applicant argues that Baetzold describes a complex topography formed by splitting a coatable material from a face-side roller, and that the splitting process results in a continuous, interconnected network of surface features that has a chaotic, uncontrolled element that is free from dead ends within the network. 
	Applicant’s arguments are unpersuasive. Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	FIG. 5G of Baetzold appears to include non-continuous, non-interconnected channels having dead ends; therefore, such channels having a non-continuous, non-interconnected relationship, wherein the channels comprise dead ends are construed to be encompassed by the scope of Baetzold’s invention. Therefore, Applicant’s argument that the complex topography of Baetzold must include a continuous, interconnected network that is free from dead ends is unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/12/2022